OPINION — AG — ** OFFICE SPACE — STATE AGENCY — CONSTRUCTION ** THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM BOARD OF TRUSTEES CAN UTILIZE THE MONIES BELONGING TO THE OKLAHOMA PUBLIC EMPLOYEES RETIREMENT SYSTEM TO PURCHASE OR CONSTRUCT AN OFFICE BUILDING LOCATED IN OKLAHOMA CITY TO PROVIDE OFFICE SPACE BOTH FOR ITSELF AND OTHER PROSPECTIVE TENANTS SO LONG AS THE OFFICE OF PUBLIC AFFAIRS HAS EITHER FAILED OR BEEN UNABLE TO PROVIDE ADEQUATE OFFICE FACILITIES FOR THE SYSTEM. (LEASE, STATE OFFICE BUILDING BUILD, AUTHORITY, REAL PROPERTY) CITE: 36 O.S. 1624 [36-1624], 74 O.S. 907 [74-907](A), 74 O.S. 921 [74-921](B), 36 O.S. 1624 [36-1624](6), 74 O.S. 901 [74-901] 74 O.S. 909 [74-909](1), 74 O.S. 909 [74-909](7) 74 O.S. 907 [74-907](A) (JOHN D. ROTHMAN)